Case 5:18-cv-12158-JEL-MKM ECF No. 41 filed 12/14/18   PageID.442   Page 1 of 4




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


 Jessica Lynne Preston,

                        Plaintiff,      Case No. 18-12158

 v.                                     Judith E. Levy
                                        United States District Judge
 County of Macomb, Sheriff
 Anthony M. Wickersham, Correct    Mag. Judge Mona K. Majzoub
 Care Solutions, LLC, Dr. Lawrence
 Sherman, David Arft, RN, HAS,
 Temitipe Olagbaiye, NP; Monica
 Cueny, RN, Cynthia Deview, RN,
 Amanda Bishop, LPN, Jaclyn
 Lubanski, LPN, Corrections
 Officer Jeffrey Rattray,

                        Defendants.

 ________________________________/

        OPINION AND ORDER GRANTING DEFENDANT
          WICKERSHAM’S MOTION TO DISMISS [6]

      Plaintiff Jessica Lynne Preston filed a complaint bringing claims

for violations of the Due Process Clause of the Fourteenth Amendment of

the United States Constitution against Macomb County and Sheriff

Anthony M. Wickersham, as well as Correct Care Solutions, LLC (“CCS”)

and Lawrence Sherman, David Arft, Temitipe Olagbaiye, Monica Cueny,
Case 5:18-cv-12158-JEL-MKM ECF No. 41 filed 12/14/18   PageID.443   Page 2 of 4




Cynthia Deview, Amanda Bishop, and Jaclyn Lubanski (“corporate

defendants”). (Dkt. 1.) During plaintiff’s pre-trial detention, she gave

birth to her son. (Id. at 2.) Plaintiff asserts that defendants were

deliberately indifferent to her serious medical needs and subjected her to

inhumane and unsanitary conditions of confinement. Wickersham filed a

motion to dismiss on July 18, 2018 (Dkt. 6), and the corporate defendants

filed a motion to dismiss on August 9, 2018. (Dkt. 27.) A hearing is

scheduled on these motions for January 14, 2019. (Dkt. 40.)

Wickersham’s motion is currently before the Court.

      When deciding a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6), the Court must “construe the complaint in the light

most favorable to the plaintiff and accept all allegations as true.” Keys v.

Humana, Inc., 684 F.3d 605, 608 (6th Cir. 2012). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff’s claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. A plausible claim need not contain “detailed factual


                                     2
Case 5:18-cv-12158-JEL-MKM ECF No. 41 filed 12/14/18   PageID.444   Page 3 of 4




allegations,” but it must contain more than “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007).

      A lawsuit against an officer in his official capacity is “in all respects

other than the name, to be treated as a suit against the entity.” Foster v.

Michigan, 573 F. App’x 377, 390 (6th Cir. 2014) (quoting Kentucky v.

Graham, 473 U.S. 159, 165 (1985)); see also Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989). Therefore, official-capacity claims are

redundant when the entity itself is named, and it is appropriate for courts

to dismiss such claims. Foster, 573 F. App’x at 390 (citing Faith Baptist

Church v. Waterford Twp., 522 F. App’x 322, 327 (6th Cir. 2013)).

      Plaintiff’s claims against Wickersham fail to survive his motion to

dismiss. Here, plaintiff sues Wickersham in his official capacity. (Dkt. 1

at 1.) Therefore, the claims are redundant so long as Macomb is also

named, as it is. See Foster, 573 F. App’x at 390. Accordingly,

Wickersham’s motion to dismiss (Dkt. 6) is GRANTED. Wickersham is

dismissed from this case, and he need not appear for the hearing on




                                      3
Case 5:18-cv-12158-JEL-MKM ECF No. 41 filed 12/14/18   PageID.445   Page 4 of 4




January 14, 2019.

      IT IS SO ORDERED.

Dated: December 14, 2018                 s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge


                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 14, 2018.
                                         s/Shawna Burns
                                         SHAWNA BURNS
                                         Case Manager
 

 




                                     4
